--------------------------------------------------------------------------------

EXHIBIT F

PROMISSORY NOTE

Maximum Amount: USD $ 65,776.00 Date of Issuance: December 31, 2010

FOR VALUE RECEIVED, the undersigned, Language Key Training Ltd,, a Hong Kong
corporation, a subsidiary of LK Asia ("Debtor"), promises to pay to Foxglove
International Enterprises Ltd., a BVI company ("Creditor"), the Principal Amount
(as defined below). This Promissory Note (this "Note") is made and delivered
pursuant to that certain Definitive Agreement dated October 5, 2010, Amendment
No. 1 of Definitive Agreement dated October 29, 2010 and Amendment No. 2 of
Definitive Agreement dated December 31, 2010, collectively referred to as (the
“Definitive Agreement”) of which this Agreement is made a part thereto, between
THE LANGUAGE KEY TRAINING LTD, a British Virgin Islands Corporation(the
“Creditor”), and LANGUAGE KEY ASIA LTD, a Hong Kong Corporation (the “Debtor”)

A.     Payment Terms.

1. Principal and Interest Payment. The Principal Amount hereunder (the
"Obligation”) shall be due and payable in twelve (12) equal payments of Five
Thousand Four Hundred Eighty-One and 33/100 Dollars (USD $5,481.33) in the form
cash payments (wire transfer), with the first payment due on or before December
31, 2010 and subsequent monthly payments on the last day of each month until
paid in the full.

2. Prepayment . Debtor shall have the right at any time and from time to time to
prepay, in whole or in part, the principal of this Note, without payment of any
premium or penalty..

3. Form of Payments . Principal and all other amounts due hereunder are to be
paid in lawful money of the United States of America in federal or other
immediately available funds.

4. Right to Set-off . The Debtor hereby has a right to set-off and/or apply any
and all amounts owed to Debtor, its subsidiaries and affiliates by Creditor, its
subsidiaries and affiliates pursuant to any agreement or arrangement between
Debtor, Creditor and/or their respective subsidiaries and affiliates, against
any all amounts owed by Debtor to Creditor pursuant to this Note. Neither the
exercise nor failure to exercise such right of set-off will constitute an
election of remedies or limit the Debtor, its subsidiaries and affiliates in any
manner in the enforcement of any other remedies that may be available to it
under this Note or any other agreement or arrangement between Debtor, Creditor
and/or their respective subsidiaries and affiliates.

B.     Events of Default.

1. DEFINITION OF EVENT OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN "EVENT OF DEFAULT' HEREUNDER:

a) Debtor's breach of the obligation to pay any amount payable hereunder within
five (5) days after the date that it is due and payable;

--------------------------------------------------------------------------------

b) Debtor's institution of proceedings against it, or Debtor's filing of a
petition or answer or consent seeking reorganization or release, under the
federal Bankruptcy Code, or any other applicable law relating to creditor rights
and remedies, or Debtor's consent to the filing of any such petition or the
appointment of a receiver, liquidator, assignee, trustee or other similar
official of Debtor or of any substantial part of its property, or Debtor's
making of an assignment for the benefit of creditors, or the taking of corporate
action in furtherance of such action; or

c) the entry of any judgment or order against Debtor which could reasonably be
expected to have a material adverse effect on Debtor's business and which
remains unsatisfied or undischarged and in effect for thirty (30) days after
such entry without a stay of enforcement or execution,

2. RIGHTS AND REMEDIES ON EVENT OF DEFAULT . UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, AS PROVIDED IN SECTION A.2 ABOVE, CREDITOR MAY DECLARE THE PAYMENT OF
THE AMOUNTS DUE BY DEBTOR HEREUNDER AND ENFORCE THIS NOTE BY EXERCISE OF THE
RIGHTS AND REMEDIES GRANTED TO IT BY APPLICABLE LAW.

C.     Other Provisions .

1. Governing Law. Time: Venue: Attorney's Fees. This Note shall be governed by
Hong Kong law, without giving effect to conflicts of law principles. Time is of
the essence hereunder. Each party consents to the non-exclusive jurisdiction and
venue of jurisdiction of Hong Kong, if applicable, in any action, suit or
proceeding arising out of or related to this Note. In the event that any suit or
action is instituted to enforce any provisions in this Note, the substantially
prevailing party in such dispute shall be entitled to recover from the losing
party such reasonable fees and expenses of attorneys and accountants, which
shall include, without limitation, all fees, costs and expenses of appeals.

2. Notices . All notices, demands and other communications which a party may
desire, or may be required, to give to another shall be in writing, shall be
delivered personally against receipt, or sent by recognized overnight courier
service, or mailed by registered or certified mail, return receipt requested,
postage prepaid, or sent by telecopy, and shall be addressed to the party to be
notified as follows:

  If to Debtor: Dirk Haddow     10/F China Merchants Commercial Building    
15-16 Connaught Road West     Sheung Wan, Hong Kong.         If to Creditor: The
Language Key Ltd. BVI     10/F China Merchants Commercial Building     15-16
Connaught Road West     Sheung Wan, Hong Kong.

2

--------------------------------------------------------------------------------

Any such notice, demand, or communication shall be deemed given when received if
personally delivered or sent by overnight courier. A party's address may be
changed by notice given in accordance with this subsection.

3. Creditor's Rights. Debtor Waivers. Creditor's failure to exercise any right
hereunder, shall not constitute a waiver of any obligation of Debtor hereunder,
or any right of Creditor hereunder, and shall not affect in any way the right to
require full performance at any time thereafter. Debtor waives presentment,
diligence, demand of payment, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note. In any action on this Note, Creditor need not produce or file the
original of this Note, but need only file a photocopy of this Note certified by
Creditor be a true and correct copy of this Note in ail material respects.

4. Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.

5. Amendment Provisions. Entire Agreement. This Note may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Creditor, This Note represents the final agreement of
Debtor and Creditor as to all matters addressed herein and supersede all
previous agreements, negotiations, and discussions by the parties regarding the
subject matters addressed herein.

6. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Debtor and Creditor and their respective successors and assigns;
provided, however, that Debtor's rights and obligations shall not be assigned or
delegated, other than in connection with a Liquidation Transaction and in
accordance with the Exchange Agreement, without Creditor's prior written
consent, given in its sole discretion, and any purported assignment or
delegation without such consent shall be void ab initio.

THE LANGUAGE KEY TRAINING LTD.

/s/ Dirk Haddow

By: ___________________________________
Dirk Haddow
President and CEO


3

--------------------------------------------------------------------------------